Title: From George Washington to Jonathan Dayton, 27 April 1782
From: Washington, George
To: Dayton, Jonathan


                        
                            sir
                            Head Quarters 27th April 1782
                        
                        I have received your Letter without Date with a packet from Sir Hy Clinton.
                        You do not inform the Channel thro which you have obtained the important Intelligence you mention—but from
                            the positive Manner in which you transmit it, I hope it may be depended on.
                        It has been rumoured to me that a large Fleet has lately been seen near the Hook—but who they are or from
                            whence they arrive is not known—I wish you to be active in collecting every Information in your power respecting the
                            Arrival or Departure of their Fleets, & other important Movements of the Enemy—& to be early &
                            punctual in the Conveyance of any particulars which you deem proper to be sent to me.
                        It will be very well for you to detain the two British Officers you mention, untill something further is
                            determined respecting Lieut. Thomas. I am &ca.

                    